WIGGINTON, Judge.
We affirm the deputy commissioner’s order finding claimant’s thrombophle-bitis to be causally related to her industrial accident and awarding permanent and total disability benefits on the basis of a related psychiatric disability. Competent and substantial evidence supports the deputy’s finding that claimant had reached psychiatric maximum medical improvement. There was no evidence suggesting that any of claimant’s preexisting conditions were disabling or would have been disabling by virtue of natural progression at the time of the industrial accident, thereby making apportionment unnecessary.
However, we agree with the employer/carrier that the deputy erred in awarding future medical treatment for the thrombophlebitis. All the physicians agreed that claimant had recovered from the thrombophlebitis with no permanent impairment. Accordingly, we strike that portion of the order.
MILLS AND SHIVERS, JJ., concur.